DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Claim Status
Claim 1 has been amended. 
Claims 14 and 15 are newly added. 
Claims 1-11,14 and 15 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,5,7,11,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al (US 6,114,053) in view of Sidhu et al (US2014/0015172).

With regards to claim 1, Matsuyama et al discloses a method of producing a clad layer comprising (method of overlaying by laser beam and overlaying structure, Title):
supplying metal powder that is copper-based metal powder to a surface of a substrate made of aluminum or aluminum alloy (supplying overlay layer 1 made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3), emitting a laser beam to the metal powder (overlaying by means of a laser beam, col 4, lines 57-59), and melting the metal powder (laser beam 9 melts the copper alloy powder, col 5, lines 5-10), the metal powder including a first metal powder and a second metal powder (supply amount at time t1 and supply amount at time t2, col 5, lines 32-39); and
moving a supply position of the metal powder and an emission position of the laser beam in a predetermined direction along the surface of the substrate and forming the clad layer on the surface of the substrate in the predetermined direction (relative moving speed of laser beam with respect to base metal and incline angle of powder supply nozzle with respect to base metal surface, col 5, lines 20-27),
wherein the first metal powder is supplied to the substrate to form a beginning part of the clad layer, and after the beginning part is formed, and the second metal powder is supplied to the substrate, and a concentration of at least one of Si, Ni, Mo, and A1 in the first metal powder is lower than a supply amount of copper alloy powder 40 g/min and supply amount of copper alloy powder in beginning end portion 26 g/min, col 5, lines 20-25).
Matsuyama et al does not disclose a first metal powder is supplied from a first feeder, the second metal powder is supplied from a second feeder, wherein the second feeder is different from the first feeder.
Sidhu et al teaches a first metal powder is supplied from a first feeder, the second metal powder is supplied from a second feeder, wherein the second feeder is different from the first feeder (powder delivery system 104 provides two power feeds 114A,114B, Fig. 1 and Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Matsuyama et al with the first and second feed source as taught by Sidhu in order to provide a versatile powder system. 
With regards to claim 3, Matsuyama et al discloses wherein a Si concentration in the first metal powder is lower than a Si concentration in the second metal powder (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
With regards to claim 5, Matsuyama et al discloses wherein an Al concentration in the first metal powder is lower than an Al concentration in the second metal powder (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
With regards to claim 7, Matsuyama et al discloses wherein Si and Ni concentrations in the first metal powder are lower than Si and Ni concentrations in the second metal powder, respectively (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
With regards to claim 11, Matsuyama et al discloses wherein the second metal powder is supplied on the beginning part of the clad layer to form an end part of the clad layer (copper alloy powder is supplied at the seat surface 11 to form an end part of the overlay, Fig. 3).
With regards to claim 14, Sidhu et al teaches wherein when the first metal powder is supplied, the second metal powder is not supplied (Fig. 2 shows first metal powder by feed 114A is on and second metal powder by feed 114B is stopped). 
With regards to claim 15, Sidhu et al teaches wherein, when the second metal powder is supplied, the first metal powder is not supplied (Fig. 1 shows first metal powder by feed 114A is off and second metal powder by feed 114B is on).


Claims 2,4,6,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al and Sidhu et al as applied to claims 1,3,5,7,11,14 and 15 above, and further in view of Sawada et al (JP2008264842).

With regards to claims 2,4,6 and 8, Matsuyama et al and Sidhu et al teaches wherein concentrations of Si, Ni, and Al in the first metal powder are lower than concentrations of Si, Ni, and Al in the second metal powder, respectively (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
Matsuyama et al and Sidhu et al does not teach a concentration of Mo. 
Sawada et al discloses a metal powder for overlay having Si, Ni, Mo, Al and residual Cu (paragraph 0010, lines 2-5). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the copper alloy powder of Matsuyama et al and Sidhu et al with Mo as taught by Sawada et al in order to improve surface finish (paragraph 0015, lines 7-9).
With regards to claim 9, Matsuyama et al ,Sidhu et al and Sawada et al does not teach an Al solid solubility limit of the first metal powder is higher than an Al solid solubility limit of the second metal powder, however it would have been an obvious matter of design choice to use the metal powders which contain Al as taught by Matsuyama et al, Sidhu et al and Sawada et al, since the applicant has not disclosed that an Al solid solubility limit of the first metal powder is higher than an Al solid solubility limit of the second metal powder solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with which contain Al as taught by Matsuyama et al, Sidhu et al and Sawada et al. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al and Sidhu et al as applied to claims 1,3,5,7 and 11 above, and further in view of Subramanian et al (US 2015/0034604).

With regards to claim 10, Matsuyama et al and Sidhu et al does not teach wherein a laser output to the first metal powder is set to be lower than a laser output to the second metal powder. 
Subramanian et al teaches wherein a laser output to the first metal powder is set to be lower than a laser output to the second metal powder (first powder layer 48 is heated by the lower intensity laser photons 108 and another layer 52 is heated by the higher intensity laser photons 110, paragraph 0045, lines 10-15).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser output of Matsuyama et al and Sidhu et al with a low intensity and high intensity setting as taught by Subramanian et al in order to provide greater versatility by allowing smaller laser sources to perform intricate processing (paragraph 0052. Lines 9-12). 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose a concentration of at least one of Si, Ni, Mo and AL in the first metal powder is lower than a concentration of the at least one of Si, Ni, Mo, and AL in the second metal powder in claim 1.
Examiner’s response: Matsuyama et al discloses wherein the first metal powder is supplied to the substrate to form a beginning part of the clad layer, and after the beginning part is formed, and the second metal powder is supplied to the substrate, and a concentration of at least one of Si, Ni, Mo, and A1 in the first metal powder is lower than a concentration of the at least one of Si, Ni, Mo, and A1 in the second metal powder (supply amount of copper alloy powder 40 g/min and supply amount of copper alloy powder in beginning end portion 26 g/min, col 5, lines 20-25).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
     /TU B HOANG/     Supervisory Patent Examiner, Art Unit 3761